Citation Nr: 0413452	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet diagnosed as tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to February 1969, and from April 1971 to 
February 1974.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In August 2003 
the veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundness is not an issue as this matter has been 
addressed on the merits.  The veteran was notified why 
service connection was denied for a skin condition (claimed 
as jungle rot) in a January 2002 rating decision, in the 
September 2002 rating decision as well as in a November 2002 
statement of the case (SOC).  Letters of August 2001 and 
August 2002 (both prior to the rating decision appealed), 
informed the veteran of the VCAA, of pertinent VCAA mandates 
as to service connection claims as well as of his and VA's 
respective claims development responsibilities.  The SOC 
outlined pertinent VCAA provisions.  

While the August 2001 letter advised the veteran to respond 
in 60 days and the August 2002 letter advised him to respond 
in 30 days, each went on to inform him that evidence 
submitted within a year would be considered.  Everything 
submitted by the veteran to date (specifically, VA outpatient 
treatment records) has been accepted for the record, and 
considered.  The veteran also testified in August 2003 that 
he had no additional evidence to submit.  Under the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5102), 
the Board may proceed with consideration of the appeal.  

Also as to notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language used by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, both letters advised the veteran what type of 
evidence, to include medical records, was necessary to 
establish entitlement to the benefit sought and that it was 
his responsibility to send the evidence that was needed as 
soon as possible.  As he has testified that he has nothing 
more to submit, advising him to submit everything he has 
pertinent to this claim would serve no useful purpose.  He 
has received all essential notice, and is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  Though the veteran 
testified before the undersigned in August 2003 that he was 
not given a separation examination for his first period of 
service (February 1967 to February 1969), the record includes 
a Report of Medical Examination, with the purpose of 
examination noted to be "Separation," dated in February 
1969.  The veteran's service medical records include an 
undated treatment record showing complaints of feet swelling 
and burning.  He noted at that time that he had a skin 
problem while in Vietnam.  Separation examination reports 
dated in February 1969 and January 1974 show no clinical 
findings relating to the veteran's feet.  

Postservice medical records include a July 1994 VA Medical 
Certificate with a diagnosis of right foot tinea pedis.  A 
July 2002 VA outpatient treatment record includes a diagnosis 
of tinea pedis.  The veteran reported at that time having had 
a skin problem on his feet since serving in Vietnam.  

The veteran has not been afforded a VA examination as to his 
current claim of service connection for tinea pedis.  
38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized) (A) There is 
competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B) Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C) Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  
(emphasis added).  Here, there is competent evidence of a 
current diagnosis of tinea pedis and that the veteran was 
treated in service for skin problems of the feet that may be 
related to the foot skin problem currently diagnosed.  Hence, 
a VA examination is indicated.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for the veteran 
to be afforded an examination by a 
dermatologist to determine whether he has 
a disorder of the feet (to include tinea 
pedis) and, if so, whether it is as 
likely as not that such disorder is 
related to his active service.  The 
examiner should note that during his 
period of service the veteran was treated 
for skin problems of the feet.  Send the 
claims folder to the examiner for review.  
The examiner should review the veteran's 
claims file and provide a medical opinion 
as to whether any current skin disorder 
of the feet (such as tinea pedis) is at 
least as likely as not related to 
service, and specifically to the skin 
problems with his feet noted therein .  
The examiner should explain the rationale 
for any opinion given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


